  Case 4:19-cr-40015-LLP Document 6 Filed 02/06/19 Page 1 of 1 PageID #: 31




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH DAKOTA
                                   SOUTHERN DIVISION


                 Mark A. Moreno, United States Magistrate Judge, Presiding

Courtroom Deputy - CLG                               Court Reporter -FTR Ct #3
Courtroom - SF #3                                    Date-2/6/2019


                                         CR. 19-40015


 United States of America                                         Jeff Clapper

                   Plaintiff,




Paul Erickson,                                               Clint Sargent, retained

                  Defendant.



 TIME HEARING SCHEDULED TO BEGIN:4:00 p.m.

 TIME:
4:00 p.m.     Enter initial appearance and arraignment on indictment before the Honorable
              Mark A. Moreno, US Magistrate Judge. All parties appear in Sioux Falls with
              Judge Moreno appearing via video in Pierre. Defendant consents to hearing via
              video conference.


              Defendant questioned by the court.

              Defendant has received a copy of and read the indictment. Description ofthe
              charges given. Defendant advised of maximum possible penalties he faces.

              Defendant advised of his rights.

              US does not seek detention. Both parties concur with the recommendations ofthe
              pretrial officer.

              The entered its Order Setting Conditions of Release.

              Defendant waived a reading ofthe indictment.

              Defendant pleads not guilty to each count contained in the indictment.

4:20 p.m.     Court in recess.
